MEMORANDUM **
*817Meihua Zhu, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s (“IJ”) decision denying her applications for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, see Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), we deny the petition for review.
The IJ based his adverse credibility determination, in part, on inconsistencies in Zhu’s testimony concerning her alleged daily practice of Zhong Gong. Further, the IJ found that Zhu testified inconsistently about the extent of the Chinese authorities’ interest in her after she was released from detention. Because these inconsistencies relate to the basis of her alleged fear of persecution, substantial evidence supports the IJ’s adverse credibility determination. See id. at 1043. Accordingly, Zhu failed to demonstrate eligibility for asylum and withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
Because Zhu’s CAT claim is based on the same testimony that the BIA found not credible, and she points to no other evidence the BIA should have considered, her CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.